Exhibit 10.10

EXECUTION COPY

EMPLOYMENT AGREEMENT

This is an employment agreement (“Agreement”) between MP Mine Operations LLC
(the “Company”) and Michael Rosenthal (“Employee”) is dated as of July 1, 2020.
The parties agree and represent as follows:

 

I.

AT-WILL EMPLOYMENT

Company hereby employs Employee and Employee hereby accepts employment on an
at-will basis with Company as Chief Executive Officer effective as of July 1,
2020. The parties acknowledge and agree that consistent with their at-will
employment relationship, either Employee or Company may terminate the employment
relationship with or without cause or good reason and with or without advance
notice.

 

II.

DUTIES OF EMPLOYEE

 

  A.

Position and Duties

Prior to the Transition Date (as defined below), Employee shall serve as a Chief
Executive Officer and perform all duties and execute all responsibilities as are
normally provided by a Chief Executive Officer of a company in a business
similar to the Company’s and such other services as may reasonably be assigned
from time-to-time by the Board of Managers or its designee. On the Transition
Date, Employee’s title and role shall automatically transition, without any
further action of the parties hereto, to Chief Operating Officer, reporting
directly to the Chief Executive Officer. Prior to the Transition Date, the Board
of Managers shall work together in good faith with Employee to develop the job
description for the Chief Operating Officer position with clear delineation in
roles and responsibilities, with the Chief Operating Officer at a minimum being
responsible for oversight of the day-to-day operations of the Mt. Pass Mine and
the plant and future expansion plans, including, without limitation, engineering
processes, implementation and commissioning related to Phase 2. For purposes
hereof, the “Transition Date” shall occur upon the earliest of (i) the date of
an initial public offering of the Company (or such other entity created to
effectuate such offering), or (ii) the consummation of a transaction with a
SPAC, following which, the equity of the Company is sold, exchanged, or
converted into publicly traded securities (as applicable, the “Going Public
Transaction”, and the publicly traded entity resulting from (i) or (ii), as
applicable, “PubCo”), in which case PubCo shall be assigned this Agreement and
bound by the terms of this Agreement and shall execute a assignment of this
Agreement acknowledging the assumption of all of the obligations hereunder and
thereafter “Company” shall be deemed to be PubCo and “Board of Managers” shall
be deemed to mean the Board of Directors of PubCo. In addition, during
Employee’s employment hereunder, Employee shall have observer rights to sit in
on all meetings of the Board.

 

  B.

Devotion of Work Time to The Company’s Business/Agreement Not To Compete While
Employed by the Company

Employee shall devote his full business time, energies, abilities and attention
to the business of the Company and the performance of Employee’s duties under
this agreement, and shall not, except as provided below, engage in any other
business or occupation during Employee’s employment with the Company, including,
without limitation, any activity that (x) conflicts with

 

1



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

the interests of the Company or any subsidiaries of the Company, (y) interferes
with the proper and efficient performance of Employee’s duties for the Company,
or (z) interferes with Employee’s exercise of judgment in the Company’s best
interests. Notwithstanding the foregoing, nothing herein shall preclude Employee
from (i) serving, with the prior written consent of the Board of Managers, which
consent shall not be unreasonably withheld, as a member of the board of
directors or advisory board (or the equivalent in the case of a non-corporate
entity) of a non-competing for-profit business and one or more charitable
organizations, (ii) engaging in charitable activities and community affairs,
(iii) managing Employee’s personal investments and affairs, and (iv) being a
partner/member/employee/consultant of QVT Financial LP or its affiliates
(“QVT”), an investment advisory firm, including, without limitation, providing
investment analysis and advice to QVT and its affiliates; provided, however,
that the activities set out in clauses (i), (ii), (iii) and (iv) shall be
limited by Employee so as not to materially interfere, individually or in the
aggregate, with the performance of Employee’s duties and responsibilities
hereunder, and with respect to (iv), in no event will Employee be permitted to
engage in any activity that would compete with the Company.

 

  C.

Confidential and Trade Secret Information

Employee agrees that the Company is engaged in the highly competitive business
of mineral processing or related competitive operations provided by the Company
at the time Employee executes this Agreement or at any time throughout
Employee’s employment with the Company (the “Company’s Business”). The Company’s
involvement in this business has required and continues to require the
expenditure of substantial amounts of time, money and the use of skills
developed over a long period of time. As a result of these investments of money,
skill and time, the Company has developed and will continue to develop certain
valuable Trade Secrets and Confidential Information that are peculiar to the
business of the Company and the disclosure of which would cause the Company
great and irreparable harm. Employee acknowledges that Employee has and/or will
come into contact with and/or have access to certain valuable Trade Secrets and
Confidential Information all of which is the sole property of the Company.

 

  1.

The term “Trade Secrets” means information deemed a trade secret as defined by
applicable law including, but not limited to, a formula, pattern, compilation,
program, device, method, technique, or process, that: (i) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

 

  2.

The term “Confidential Information” means any data, information or documentation
which is valuable to the Company and not generally known to the public and/or
the Company competitors, including but not limited to:

 

  a)

Product information, including but not limited to, technical notebook records,
patent applications, machines, equipment, process and product designs including
any drawings and descriptions thereof, sketches, concepts, plans,
specifications, modifications, advancements, production and development
processes and the costs thereof, and production schedules;

 

2



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

  b)

Financial information, including but not limited to, earnings, assets, debts,
prices, pricing manuals, business plans, business agreements, costs, fee
structures, volumes of purchases or sales, projections, budgets, product sales
records, or other financial data, whether relating to the Company generally, or
to particular products, services, geographic areas, or time periods;

 

  c)

Supply and service information, including but not limited to, information
concerning supplies, the goods and services used or purchased by the Company,
the names, addresses, and other contact information of suppliers and
distributors, supplier and distributor lists, information relating to past,
current or anticipated products and services, terms of supplier and distributor
service contracts, or of particular transactions, or related information about
potential suppliers and distributors;

 

  d)

Marketing information, including but not limited to, marketing arrangements,
marketing plans, details about ongoing or proposed marketing strategies and
programs or agreements by or on behalf of the Company, marketing forecasts,
marketing surveys, results of marketing efforts or information about pending
transactions;

 

  e)

Customer information, including but not limited to, any compilations or lists of
past, existing or prospective customers, including, but not limited to,
wholesale and retail customers, customer proposals or agreements between
customers and the Company, mailing lists, status of customer accounts or credit,
customer buying and other customer-related records, or related information about
actual or prospective customers, with respect to which Employee had contact or
about which Employee obtained Confidential Information during Employee’s
employment with the Company; and

 

  f)

Business information, including but not limited to, business plans, information
related to production facilities, information relating to business conducted or
anticipated to be conducted, plans for future business and product development
and expansion, any existing or new idea, project or enterprise, whether same is
commercially operational or in any stage of initial development prior to
becoming commercially operational, internal performance statistics and other
competitive or sensitive information concerning the Company, territory listings,
long-range plans, operating instructions, computer programs, tax information,
project and service development plans, internal performance statistics,
financial reports, strategic plans, licenses, operations manuals and best
practices memoranda.

 

3



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

  D.

Non-Disclosure Of Trade Secrets And Confidential Information

Employee acknowledges and agrees that any disclosure, divulging, revealing or
other use of any of the aforesaid Confidential Information or Trade Secrets by
Employee, other than in connection with the Company’s business will be highly
detrimental to the business of the Company and serious loss of business and
pecuniary damage may result therefrom. Accordingly, Employee specifically
covenants and agrees to hold all such Confidential Information and Trade Secrets
and any documents containing or reflecting the same in the strictest confidence,
and Employee will not, both during employment with the Company or at any time
after Employee’s employment with the Company terminates without the Company’s
prior written consent, disclose, divulge or reveal to any person whomsoever, or
use for any purpose other than the exclusive benefit of the Company, any
Confidential Information and Trade Secrets whatsoever, whether contained in the
Employee’s memory or embodied in writing or other physical form. Disclosure
includes forwarding Confidential Information and/or Trade Secrets to a personal
e-mail address and/or uploading such information onto any cloud-based storage
site or social media platform. Under the federal Defend Trade Secrets Act of
2016, Employee shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made to
Employee’s attorney in relation to a lawsuit for retaliation against Employee
for reporting a suspected violation of law; or (c) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, nothing contained in this Paragraph or elsewhere in
this Agreement, prohibits Employee from: (1) filing a charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before the U.S. Equal Employment Opportunity Commission or the
National Labor Relations Board or a similar agency enforcing federal, state, or
local laws; (2) reporting possible violations of federal law or regulations,
including any possible securities laws violations, to any governmental agency or
entity, including but not limited to the U.S. Department of Justice, the U.S.
Securities and Exchange Commission, the U.S. Congress, or any agency Inspector
General; (3) making any other disclosures that are protected under the
whistleblower provisions of federal law or regulations; or (4) otherwise fully
participating in any federal whistleblower programs.

 

  E.

Non-Solicitation of Customers

Employee acknowledges and agrees that solely by reason of Employee’s employment
with the Company, Employee has and/or will come into contact with some of the
Company’s customers and has and/or will have access to Confidential Information
and Trade Secrets regarding the Company and its customers as set forth in
Paragraph II(C) of this Agreement. Consequently, Employee covenants and agrees
that in the event of Employee’s separation from employment with the Company,
whether such separation is voluntary or involuntary, Employee will not for a
period of twelve (12) months following such separation, directly or indirectly,
either on Employee’s own account or on behalf of any person, company,
corporation, or other entity, service, solicit or initiate contact with intent
to service or solicit with any customers of the Company with whom Employee had
contact during the last twelve (12) months of Employee’s employment with the
Company or about whom Employee obtained Confidential Information and/or Trade
Secrets, for the purpose of an activity directly competitive with the Company’s
then business operations.

 

4



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

  F.

Non-Solicitation of Employees, Independent Contractors or Other Agents

Employee acknowledges and agrees that, solely as a result of Employee’s
employment with the Company, Employee has and/or will come into contact with and
acquire information regarding the skills and abilities of the Company’s
employees, independent contractors or other agents that is not available to the
general public from directories or other public sources. Accordingly, both
during Employee’s employment with the Company and for a period of twelve
(12) months after Employee’s separation from employment with the Company,
whether such separation is voluntary or involuntary, Employee shall not, either
on Employee’s own account or on behalf of any person, company, corporation, or
other entity, solicit, lure, encourage, assist or endeavor to cause any
employees, independent contractors or other agents of the Company with whom
Employee came into contact during the last twelve (12) months of Employee’s
employment with the Company or about whom Employee obtained information
regarding their skills and abilities during Employee’s employment with the
Company, to leave employment with the Company or alter, sever, discontinue, or
in any other way interfere with their relationship with the Company; provided
that the foregoing shall not apply to or prohibit: (a) general solicitations of
employment not directly targeted at such persons, (b) solicitations of such
persons who have first contacted Employee on their own initiative, or
(c) solicitations of any employee who has been terminated by the Company prior
to commencement of employment discussions by Employee. Nothing herein shall
prohibit Employee from terminating employees, independent contractors and agents
of the Company while acting as Chief Executive Officer if in his sole discretion
he decides that such action will further the interests of the Company.

 

  G.

Non-Solicitation of Suppliers

Employee acknowledges and agrees that solely by reason of Employee’s employment
with the Company, Employee has and/or will come into contact with some of the
Company’s suppliers and has and/or will have access to Confidential Information
and Trade Secrets regarding the Company and its suppliers as set forth in
Paragraph II(C) of this Agreement. Consequently, Employee covenants and agrees
that in the event of Employee’s separation from employment with the Company,
whether such separation is voluntary or involuntary, Employee will not for a
period of twelve (12) months following such separation, directly or indirectly,
either on Employee’s own account or on behalf of any person, company,
corporation, or other entity, solicit or initiate contact with intent to solicit
with any suppliers of the Company with whom Employee had contact during the last
twelve (12) months of Employee’s employment with the Company or about whom
Employee obtained Confidential Information and/or Trade Secrets, for the purpose
of an activity directly competitive with the Company’s then business operations.

 

  H.

Proprietary Development

Employee agrees he will fully and promptly disclose, in writing, to the Company
all inventions, products, processes, apparatus, designs, improvements, or
business related suggestions and information which he may, solely or jointly
with others, conceive, discover, make or develop while employed with the Company
which relate to the Company’s business.

Employee agrees that any inventions, products, processes, apparatus, designs,
improvements or business-related suggestions and information conceived,
discovered, made or

 

5



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

developed by him, solely or jointly with others, during his employment with the
Company that are (i) made with the firm’s equipment, supplies, facilities, trade
secrets, or time; or (ii) that relate, at the time of conception or reduction to
practice to the Company’s business, to the Company’s actual or demonstrably
anticipated research; or (iii) result from any work performed by Employee for
the Company, shall belong to the Company without further compensation to
Employee, and Employee agrees to assign any and all rights in such items to the
Company.

Employee agrees that any inventions, products, processes, apparatus, designs,
improvements, or business related suggestions and information, conceived,
discovered, made or developed by Employee, solely or jointly with others, after
his termination of employment with the Company that are based on the Company’s
trade secrets or confidential information shall belong to the Company and
Employee here assigns any and all rights in such items to the Company.

Employee agrees to execute all documents which the Company may consider
necessary to carry out this Agreement, including domestic and foreign patent
applications prepared at the expense of the Company and formal assignments to
the Company of all rights in such inventions and patent applications and the
patents issued thereon together with all divisions, continuations, and reissues
thereof. Employee further agrees to submit to a reasonable and confidential
review process under which the Company may determine any issues as may arise
under the provisions of this paragraph.

Employee represents that he has no unpatented inventions which are to be
withheld from this Agreement except those listed by employee on the reverse side
of this Agreement and whose exclusion have been approved in writing by an
authorized representative of the Company.

Employee understands this Agreement does not apply to an invention that Employee
developed entirely on Employee’s own time without using the Company’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (i) relate at the time of conception or reduction to practice of
the invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company; or (ii) result from any work performed
by Employee for the Company.

 

  I.

Injunctive Relief

Employee expressly acknowledges and agrees that any breach or threatened breach
of Paragraphs II.(C) through II(H) herein, and each of them, will cause
irreparable and continuing damage to the Company for which monetary damages will
be an inadequate remedy, and that the damages flowing from such breach are not
readily susceptible to being measured in monetary terms. Accordingly, in
addition to all of the Company’s rights and remedies under this Agreement and
available under applicable law, including but not limited to, the right of the
recovery of monetary damages and all other forms of other relief including,
without limitation, equitable relief, from Employee, the Company shall be
entitled to seek issuance by any court of competent jurisdiction of temporary,
preliminary and permanent injunctions enjoining any such breach or threatened
breach by Employee.

 

6



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

  J.

Confidential Information Belonging to Others & Related Restrictions

Employee agrees that Employee shall not disclose to the Company, use for the
Company’s benefit, or induce the Company to use any trade secret or confidential
information Employee may possess or any intellectual property belonging to any
former employer or other third party. Employee affirms that that Employee is not
presently subject to a restrictive covenant or other contract or agreement of
any kind which would prohibit, restrict or limit Employee’s employment with the
Company other than restrictions under his agreements with QVT and its
affiliates, which do not prohibit, limit, or restrict his employment with the
Company. If Employee learns or becomes aware of or is advised that Employee is
subject to an actual or alleged restrictive covenant or other prior agreement
which may prohibit or restrict Employee’s employment by the Company, Employee
shall immediately notify the Company in writing to the Board of Managers of the
same.

 

III.

TERMINATION OF EMPLOYMENT

Employee is and remains free to terminate his employment at any time during
Employee’s employment with the Company, for any reason, with or without cause.
In the event of such a voluntary termination by Employee (other than for Good
Reason (as defined below)), the Company requests Employee to provide written
notice of termination at least thirty (30) days prior to the effective date of
his termination. The Company shall, in such event, remain free to accept such
notice and continue Employee’s employment up to the effective date of
termination, or to pay Employee thirty (30) days’ pay in lieu of accepting
notice and require his immediate termination. In the event Employee terminates
his own employment (other than for Good Reason), Employee shall be entitled only
to that compensation and those benefits earned by and vested in him as of the
effective date of such termination, calculated on a pro-rated basis.

Employee may also terminate his employment with the Company for Good Reason upon
prior written notice to the Company setting forth in reasonable detail the
nature of the Good Reason. The following shall constitute “Good Reason”: without
Employee’s written consent, (i) the failure of the Company to make any payment
that it is required to make hereunder to Employee when such payment is due;
(ii) the assignment to Employee of duties materially inconsistent with
Employee’s position and status with the Company, a change in Employee’s title,
or a material reduction in Employee’s responsibilities; (iii) a reassignment of
Employee’s primary work location outside of San Bernardino County, CA or
(iv) the Company’s breach of any material provision of this Agreement; provided,
however, that such conduct shall not constitute Good Reason unless and until
Employee has provided the Company with written notice setting forth in
reasonable detail the nature of the Good Reason and the Company has not cured
such conduct within thirty (30) days after receipt of such notice.

The Company is and remains free to terminate Employee’s employment at any time,
for any reason, with or without cause.

In the event of a termination by the Company without cause, the Company shall
provide Employee with thirty (30) days’ notice of termination and Employee shall
continue to receive through Employee’s employment with the Company the
compensation and benefits to which he is entitled under this Agreement. The
Company may, in lieu of thirty (30) days’ notice, pay Employee one month’s
salary with an immediate termination.

 

7



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

Additionally, in the event of a termination by Company without cause or by
Employee for Good Reason, in exchange for Employee signing (and non-revocation
of) a general release of claims that is effective within sixty (60) days of
termination in a form to be provided by the Company promptly following the
termination, (i) the Company shall provide Employee with six (6) month’s base
salary which amount shall be paid in substantially equal installments, in
accordance with regular payroll practices, over such 6-month period; provided,
that in the event Employee breaches any of paragraphs (C) — (J) of Section II
hereof, all such payments shall immediately cease, in each instance only after a
written demand to cure such breach is delivered to Employee setting forth in
reasonable detail the circumstances of such breach and Employee fails to cure
such breach (if it reasonably can be cured) within the ten (10) day period
following his receipt of such written notice and (ii) any of Employee’s
non-vested IEA shall immediately vest and not be subject to forfeiture.

In the event of a termination for cause, as defined below, no notice of
termination shall be required and Employee will not be entitled to any further
compensation or benefits. In the event of a termination for cause, Employee
shall be entitled only to that compensation and those benefits earned by and
vested in him as of the effective date of such termination, calculated on a
pro-rated basis.

Termination may be effected for cause, as follows:

 

  •  

Employee’s material breach of this Agreement or any other material policy of the
Company, in each instance only after a written demand to cure such breach is
delivered to Employee setting forth in reasonable detail the circumstances of
such breach and Employee fails to cure such breach (if it reasonably can be
cured) within the thirty (30) day period following his receipt of such written
notice;

 

  •  

Any material act of dishonesty, or any act of misappropriation, embezzlement,
fraud or similar conduct involving the Company or any of its affiliates;

 

  •  

Employee’s continued willful failure or refusal to perform Employee’s material
duties or responsibilities after a written demand to cure such failure or
refusal is delivered to Employee setting forth in reasonable detail the
circumstances of such failure or refusal and Employee fails to cure such failure
or refusal within the ten (10) day period following his receipt of such written
notice;

 

  •  

The conviction of or the plea of guilty or nolo contendere or the equivalent by
Employee of a felony or other crime involving moral turpitude, or any other
criminal charge that has, or could be reasonably expected to have, an adverse
impact on the performance of Employee’s duties to the Company or otherwise
result in material injury to the reputation or business of the Company; or

 

  •  

Employee’s engagement in illegal conduct, gross negligence or willful misconduct
which is, or could be reasonably expected to be, materially and demonstrably
injurious to the reputation or business of the Company.

 

8



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

Upon any termination of Employee’s employment for any reason, except as may
otherwise be requested by the Company in writing and agreed upon in writing by
Employee, Employee shall be deemed to have resigned from any and all
directorships, committee memberships, and any other positions Employee holds
with the Company or any of its subsidiaries.

 

IV.

COMPENSATION AND BENEFITS OF EMPLOYEE

 

  A.

Annual Compensation

1.    During Employee’s employment hereunder, Employee shall be provided an
annual salary. From July 1, 2020 to December 31, 2020, such annual salary shall
be at the rate of $250,000 per year (about $25,000 per month), less applicable
payroll deductions. Thereafter, Employee’s salary shall be determined by the
Board of Managers (or compensation committee thereof) in consultation with
Employee but in no event shall be less than $250,000 per year. Payment of
Employee’s salary shall be made in accordance with the Company’s periodic
payroll practices.

2.    In addition to base salary, Employee shall be eligible to receive an
annual incentive compensation award, with the actual value of the annual
incentive compensation award with respect to any year being based upon the level
of achievement of annual Company and individual performance objectives for such
year, as determined by the Board of Managers (or compensation committee
thereof), which may include objectives relating to plant Safety,
recovery/efficiency, and economic success. For 2020, the target annual incentive
compensation award will be $450,000, with actual payment being between 0% and
150% of target, depending on level of performance. The annual incentive
compensation award shall be paid to Employee at the same time as annual bonuses
are generally payable to other senior executives of the Company (provided, that
in all events the annual incentive shall be paid in the year following the year
for which the annual incentive applies) subject to Employee’s continuous
employment through the end of the relevant year to which the bonus applies.

 

  B.

Initial Equity Award

1.    Subject to Employee’s continued employment through the Transition Date,
Employee will be granted an Initial Equity Award (“IEA”) in the form of
restricted common stock of the PubCo having a value1 equal to 1.7% of the
pre-money Combined Company Equity Value (as defined below). The IEA shall be
granted on or as soon as practicable following the Transition Date, such grant
to be subject to the closing of the Going Public Transaction. The IEA shall be
made in the form of a grant under the PubCo equity compensation plan, pursuant
to an award agreement with customary terms reasonably acceptable to the Company
and Employee, including without limitation, provisions to allow for the sale of
restricted stock or other customary mechanism so that on vesting any tax
liabilities which may arise solely from the vesting of the IEA may be paid by
Employee (the “PubCo Plan and Award Agreement”), and the shares comprising the
IEA shall be registered under the Securities Act of 1933, as amended. If
applicable

 



 

1 

For purposes of this Agreement, the number of shares which will be issued based
on the Company’s value shall be determined using the per share price of the IPO
or the value of a PubCo share used to determine the merger consideration per
share.

 

9



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

law or stock exchange rule does not permit the grant of the IEA as contemplated
by this Agreement, the Company and Employee shall negotiate in good faith to
enter into a cash-based award agreement providing comparable value to Employee.
For purposes of ensuring clarity, “Combined Company Equity Value” is defined as
the aggregate value of the equity of the Company, the equity of Secure Natural
Resources LLC (“SNR”) and/or the equity of the Company’s and SNR’s successors,
which in the event of a Going Public Transaction shall be the “Equity Value” as
determined by the definitive documentation of such transaction and disregarding
any other compensatory equity awards made at or contemporaneously with the
Closing.

2.    The IEA shall vest over four years as follows: 40% on the date that is 15
months after the grant date, 20% on the date that is 27 months after the grant
date, 20% on the date that is 39 months after the grant date, and 20% on the
fourth anniversary of the grant date; provided that the IEA will fully vest on a
Change of Control of PubCo. “Change of Control” is defined as (i) a merger in
which PubCo is not the surviving corporation; (ii) a merger, sale or transaction
involving PubCo where the equity holders of PubCo before such merger or sale or
exchange do not retain, directly or indirectly, at least a majority of the
beneficial interest in the voting stock of the surviving corporation or the
parent company thereof; or (iii) the sale or exchange of all or substantially
all of PubCo’s assets; provided, however, that the definition of Change of
Control may be superseded by any comparable definition in the PubCo Plan and
Award Agreement. In the event, that Employee is terminated by Company without
cause or by Employee for Good Reason or due to his death or disability (as
defined below), he shall fully vest in all non-vested IEA (subject to execution
of the release contemplated in Section III. above in the case of a termination
without cause or by Employee for Good Reason); provided, however, that the
definition of disability may be superseded by any comparable definition in the
PubCo Plan and Award Agreement. For purposes of this section, “disability” shall
mean Employee’s inability to perform his duties as set forth in Section II.A
above as a result of any medically determinable physical or mental impairment
for a period of 90 consecutive days, or for a period of 120 non-consecutive days
in any one year period. Company will work in good faith with Employee to
determine the most tax efficient structure for the issuance of the IEA.

 

  C.

Paid Vacation

During the term of this Agreement, Employee is eligible to receive or accrue
paid vacation in accordance with the Company’s policies applicable to employees
in positions similar or comparable to Employee’s. Specifically, Employee shall
be entitled to four weeks of vacation annually.

 

  D.

Holidays

Employee shall be entitled to those paid holidays observed by the Company.
Specific holidays are determined by and in the discretion of the Company yearly,
and are published no later than January of each year.

 

10



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

  E.

Retirement, Welfare and Fringe Benefits

Employee shall be eligible to participate in all retirement, welfare, and fringe
benefits plans and programs generally made available by the Company to the
Company’s executive employees, in accordance with the terms of such plans, when
in effect.

 

V.

GENERAL PROVISIONS

 

  A.

Entire Agreement

This Agreement supersedes any and all other agreements, either oral or in
writing, express or implied, between the parties hereto with respect to the
employment of Employee by the Company, and contains all of the covenants and
agreements between the parties with respect to such employment in any manner
whatsoever. Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or written, express or implied, with
regard to Employee’s employment, have been made or intended by any party, or
anyone acting on behalf of any party, which are not embodied herein and that no
other agreement, statement, or promise regarding employment, either oral or
written, express or implied, not contained in this Agreement shall be valid or
binding.

 

  B.

Partial Invalidity

If any term or provision of this Agreement or any portion thereof is declared
illegal or unenforceable by any court of competent jurisdiction, such provision
or portion thereof shall be deemed amended or modified so as to render it
enforceable, and to the extent such provision or portion thereof cannot be
rendered enforceable, this Agreement shall be considered divisible as to such
provision which shall become null and void, leaving the remainder of this
Agreement in full force and effect.

 

  C.

Construction

The headings contained in this Agreement are for convenience only and do not
constitute part of and shall not be used to interpret this Agreement.

 

  D.

Modification

No modification of this Agreement shall be valid unless made in a writing signed
by both parties hereto, except where specific reference is made to this
Agreement or for the sole purpose of PubCo joining this Agreement as the
successor to the Company.

 

  E.

Assignment

Except as expressly contemplated in Section II.A. hereof, neither Employee nor
the Company may make any assignment of this Agreement or any interest in it, by
operation of law or otherwise, without the prior written consent of the other;
provided, however, the Company may assign their rights and obligations under
this Agreement without Employee’s consent to any Person with whom the Company
shall hereafter effect a reorganization, consolidate with, or merge into or to
whom it transfers all or substantially all of their properties or assets. This
Agreement shall inure to the benefit of and be binding upon Employee, the
Company and each of our respective successors, executors, administrators, heirs
and permitted assigns.

 

11



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

  F.

Waiver of Breach

The failure of either the Company or Employee, whether purposeful or otherwise,
to exercise in any instance any right, power, or privilege under this Agreement
or under law shall not constitute a waiver of the same or any other right,
power, or privilege in any other instance. Any waiver by the Company or by
Employee must be in writing and signed by either Employee, if Employee is
seeking to waive any of Employee’s rights under this Agreement, or by the Board
of Managers of the Company, if the Company is seeking to waive any of its rights
under this Agreement.

 

  G.

Law Governing Agreement, Litigation, and Costs

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to its conflict of laws provisions. If
any legal action or other proceeding is brought by any party for the enforcement
of this Agreement, or because of any alleged dispute, breach or default in
connection with any provisions of this Agreement, such action shall be brought
exclusively in state or federal court of New York, and the parties agree to the
jurisdiction thereof; provided, however, if said court shall decline
jurisdiction or decline to afford injunctive relief to the Company on account of
the breach or threatened breach of this Agreement by Employee, the Company shall
be entitled to seek such relief from any other court of competent jurisdiction,
wherever located. Employee recognizes that, should any dispute or controversy
arising from or relating to this Agreement be submitted for adjudication to any
court, arbitration panel or other third party, the preservation of the secrecy
of Confidential Information and Trade Secrets may be jeopardized. Consequently,
Employee agrees that all issues of fact shall be tried without a jury.

 

  H.

Indemnification

The Company shall indemnify Employee to the maximum extent permitted by law in
respect of any claim, investigation, suit or dispute brought against Employee
because Employee serves as an officer of the Company or any of its subsidiaries,
and the Company agrees to advance Employee’s reasonable expenses incurred
therewith upon Employee executing an undertaking agreeing to repay any such
advances if Employee is ultimately found not to have been entitled to such
indemnification. The Company shall not be obligated to indemnify Employee if a
court of competent jurisdiction finds Employee’s conduct to have constituted
gross negligence, willful misconduct, fraud, or criminal conduct in performing
or failing to perform any duties and responsibilities under this Agreement.

 

  I.

Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which together shall constitute one and the same
instrument.

 

12



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

  J.

409A

1.    General. The payments and benefits provided hereunder are intended to be
exempt from or compliant with the requirements of Section 409A of the Code.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company reasonably determines that any payments or benefits hereunder
are not either exempt from or compliant with the requirements of Section 409A of
the Code, the Company shall have the right to adopt such amendments to this
Agreement or adopt such other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that are necessary or appropriate (i) to preserve the intended tax treatment of
the payments and benefits provided hereunder, to preserve the economic benefits
with respect to such payments and benefits, and/or (ii) to exempt such payments
and benefits from Section 409A of the Code or to comply with the requirements of
Section 409A of the Code and thereby avoid the application of penalty taxes
thereunder; provided, however, that this does not, and shall not be construed so
as to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
indemnify the Employee for any failure to do so.

2.    Exceptions to Apply. The Company shall apply the exceptions provided in
Treasury Regulation Section 1.409A-1(b)(4), Treasury Regulation
Section 1.409A-1(b)(9) and all other applicable exceptions or provisions of Code
Section 409A to the payments and benefits provided under this Agreement so that,
to the maximum extent possible such payments and benefits are not deemed to be
“nonqualified deferred compensation” subject to Code Section 409A. All payments
and benefits provided under this Agreement shall be deemed to be separate
payments (and any payments made in installments shall be deemed a series of
separate payments) for purposes of Code Section 409A.

3.    Taxable Reimbursements. To the extent that any payments or reimbursements
provided to the Employee in the course of his employment are deemed to
constitute “nonqualified deferred compensation” subject to Code Section 409A,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any payments or expense reimbursements that constitute
compensation in one year shall not affect the amount of payments or expense
reimbursements constituting compensation that are eligible for payment or
reimbursement in any subsequent year, and the Employee’s right to such payments
or reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

4.    Specified Executive. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits that are “nonqualified deferred
compensation” subject to Code Section 409A shall be paid to Employee during the
6-month period following his separation from service to the extent that the
Company determines that the Employee is a “specified employee” and that paying
such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under Code Section 409A(a)(2)(B)(i). If the payment of
any such amounts is delayed as a result of the previous sentence, then on the
first business day following the end of such 6-month period (or such earlier
date upon which such amount can be paid under Code Section 409A without being
subject to such additional taxes, including as a result of the Employee’s
death), the Company shall pay to the Employee a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Employee during
such 6-month period.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

        

EXECUTION COPY

 

MP Mine Operations LLC By:  

/s/ James H. Litinsky

Name:   James H. Litinsky Title:   Co-Chairman Date:   July 12, 2020

EMPLOYEE:

 

By:  

/s/ Michael Rosenthal

Name:   Michael Rosenthal Date:   July 12, 2020

 

14